Citation Nr: 1545413	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an effective date prior to December 17, 2009 for the award of special monthly compensation (SMC) for loss of use of a creative organ.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969, to include service in Vietnam from May 1968 to May 1969.  His decorations include the Vietnam Service Medal and Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO granted service connection for residuals of prostate cancer with total erectile dysfunction, as due to exposure to herbicides, and awarded SMC for loss of use of a creative organ, effective December 17, 2009.  In November 2010, the Veteran filed a notice of disagreement (NOD) expressing dissatisfaction with the effective date of the award of SMC.  A statement of the case (SOC) was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran was diagnosed with prostate cancer in April 2005; in May 2005, he underwent a radical prostatectomy that resulted in complete erectile dysfunction.

3.  On December 17, 2009, the RO received the Veteran's original claim for service connection for prostate cancer as due to herbicide exposure.

4.  In a September 2010 rating decision, the RO granted service connection for residuals of prostate cancer with total erectile dysfunction as due to herbicide exposure, and to herbicides, and awarded SMC for loss of use of a creative organ, effective December 17, 2009.

5.  Prior to December 17, 2009, there was no pending claim pursuant to which service connection for prostate cancer or erectile dysfunction could have been granted.


CONCLUSION OF LAW

The claim for an effective date earlier than December 17, 2009, for the award of SMC for loss of use of a creative organ, is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

As regards the Veteran's earlier effective date claim, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002).

II.  Analysis

Generally, the effective date for an award of service connection based on an original claim is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An exception to this rule applies if the claim for service connection is received within one year from the date of the veteran's discharge or release from active service.  In that situation, the effective date of the award shall be the day following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

An exception also applies where service connection is awarded pursuant to a liberalizing law or a liberalizing VA issue.  In that instance, the effective date of the award shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  To be eligible for such a retroactive award, the evidence must show that all eligibility criteria for the liberalized benefit were met on the effective date of the law or VA issue and continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by exposure to herbicides (such as prostate cancer), a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 115 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

If the requirements of 38 C.F.R. § 3.816(c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400, as described above.  38 C.F.R. § 3.816(c)(4).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  If received within one year from the date it was sent to the claimant, the formal claim will be considered as filed as of the date of receipt of the informal claim.  Id.

Under certain circumstances, a report of VA examination or hospitalization can be accepted as an informal claim for benefits under an existing law or a liberalizing law or VA issue.  38 C.F.R. § 3.157(a).  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

The basic facts in this case are not in dispute.  The evidence reflects that the Veteran was diagnosed with prostate cancer in April 2005, and underwent a radical prostatectomy in May 2005 that resulted in complete erectile dysfunction.  He filed an original claim for service connection for prostate cancer as due to exposure to herbicides on December 17, 2009.  In a September 2010 rating decision, the RO granted service connection for residuals of prostate cancer with total erectile dysfunction as due to exposure to herbicides, and awarded SMC for loss of use of a creative organ, effective December 17, 2009.

In his November 2010 NOD, the Veteran advanced argument to the effect that the effective date of the award of SMC for loss of use of a creative organ should be in April 2005, when he was diagnosed with prostate cancer.  Later, in his March 2014 substantive appeal, he argued that the effective date should be in May 2005, when he underwent a radical prostatectomy that resulted in complete erectile dysfunction.

While the Veteran asserts his entitlement to an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

As for the provisions of 38 C.F.R. §  3.400, it is acknowledged that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board emphasizes, however, that while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, there is simply no document that might be construed, even in the broadest sense, as a communication or action indicating an intent to apply for service connection for prostate cancer, erectile dysfunction, or loss of use of a creative organ prior to the Veteran's claim for service connection received on December 17, 2009.

The Board notes that the record does contain VA medical records dated prior to December 17, 2009, which reflect, among other things, that the Veteran was diagnosed with prostate cancer in April 2005, and underwent a radical prostatectomy in May 2005 that resulted in complete erectile dysfunction.  However, as noted above, such records cannot constitute an informal claim for benefits unless there has been a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  In this case, the RO did not adjudicate a claim for compensation or pension prior to December 17, 2009.  Therefore, the provisions of 38 C.F.R. § 3.157(b) are not applicable.

Moreover, the mere presence of medical evidence, alone, does not establish intent on the part of a veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Lalonde v. West, 12 Vet. App. 377, 382   (1999) (where appellant had not been granted service connection, receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.

Turning to the other potentially applicable provisions of law, the Board notes that, as the Veteran served in Vietnam, and prostate cancer is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. §§ 3.309(e), 3.816(b)(1)(2).  However, in this case, VA did not deny compensation for prostate cancer in a decision issued between September 25, 1985, and May 3, 1989.  Nor was a claim for disability compensation for prostate cancer either pending before VA on May 3, 1989, or received by VA between that date and November 7, 1996; the effective date of the regulation establishing a presumption of service connection for prostate cancer.  See Diseases Associated With Exposure to Certain Herbicide Agents (Prostate Cancer and Acute and Subacute Peripheral Neuropathy) 61 Fed. Reg. 57,586-87 (Nov. 7, 1996).  As such, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available.

As for the provisions of 38 C.F.R. § 3.114(a), the Board acknowledges that the addition of prostate cancer as a disease recognized as presumptively due to exposure to herbicides, effective November 7, 1996, was liberalizing.  However, as noted above, in order to be eligible for a retroactive award under the provisions of 38 C.F.R. § 3.114(a), the evidence must show that all eligibility criteria for the liberalized benefit were met on the effective date of the law or VA issue and continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  In this case, the Veteran does not allege, and the evidence does not reflect, that the Veteran had prostate cancer until after November 7, 1996.  As such, an earlier effective date pursuant to 38 C.F.R. § 3.114(a) is also not available.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Given such authority, on these facts, there is no legal basis for the assignment of an effective date for the award of SMC for loss of use of a creative organ earlier than December 17, 2009.  As such, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than December 17, 2009 for the award of SMC for loss of use of a creative organ is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


